t c summary opinion united_states tax_court russell clifford mullen and joan marie mullen petitioners v commissioner of internal revenue respondent docket no 4715-04s filed date russell clifford mullen and joan marie mullen pro_se noelle c white for respondent powell special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax the issues are whether dollar_figure in disability annuity payments paid to petitioner joan marie mullen petitioner by the united_states railroad retirement board2 rrb is includable in petitioners’ income and whether interest payments of dollar_figure received by petitioners are includable in petitioners’ income at the time the petition was filed petitioners resided in baltimore maryland background petitioner was born on date and worked as a clerk for csx a railroad company from date to date petitioner was not employed from date to date in before reaching the minimum retirement age petitioner applied for and was granted a disability annuity under the railroad retirement act of publaw_93_445 87_stat_162 currently codified pincite u s c sec 231a a v by the rrb the rrb found that date was the onset date of petitioner’s disability entitling her to disability annuity payments as of date petitioner received dollar_figure in annuity payments from the rrb during the taxable_year for that year petitioner the railroad retirement board is an independent agency of the united_states charged with the administration of the railroad retirement act ch 48_stat_1287 and the railroad unemployment insurance act ch 52_stat_1094 received a form rrb-1099-r annuities or pensions by the railroad retirement board listed on the form rrb-1099-r are the following amounts employee contributions contributory amount_paid total gross paid federal_income_tax withheld dollar_figure dollar_figure dollar_figure -0- petitioners did not include any of the annuity payments as income on their federal_income_tax return due to an adjustment made to petitioners’ federal_income_tax liability petitioners received a refund of dollar_figure from the internal_revenue_service in that included an interest payment to petitioners of dollar_figure petitioners also received dollar_figure in interest_income from provident bank the internal_revenue_service and provident bank each reported these respective payments on a form 1099-int interest petitioners did not include either interest payment as income on their federal_income_tax return upon examination respondent included the entire disability annuity payments of dollar_figure and the dollar_figure of interest in petitioners’ income for discussion railroad retirement disability annuity payments petitioners contend that the disability annuity payments are not includable in gross_income because they are attributable to a return of employee contributions benefits received from railroad retirement programs generally have two components identified as tier and tier benefits absent disability no railroad retirement benefits are paid until the employee reaches age or is at least years old and has completed years_of_service railroad retirement act of publaw_93_445 87_stat_162 currently codified pincite u s c sec 231a a v tier benefits are essentially the equivalent of social_security_benefits and are taxed under the provisions of sec_86 sec_86 see 875_f2d_228 9th cir petitioner’s disability annuity payments are not essentially the equivalent of a social_security_benefit and thus are not tier benefits taxed under sec_86 tier benefits consist of all benefits under the railroad retirement act of other than tier benefits and are taxed petitioners do not contend that the annuity distribution is exempt under either sec_104 compensation_for illness or sec_105 amounts received under health_plans we have examined both sections and do not find that either applies petitioner applied to the rrb for a social_security equivalent benefit designation for her disability annuity her request was denied because she did not meet the requirement of having worked out of the quarters preceding the date of the onset of the disability under the social_security act ch 49_stat_620 currently codified pincite u s c sec_416 petitioner left work years before the date of the onset of the disability of date therefore the disability annuity was not eligible for a social_security equivalent benefit designation as private pensions sec_72 provides that for income_tax purposes tier railroad retirement benefits are treated as a benefit provided under an employer plan which meets the requirements of sec_401 sec_401 pensions are treated as annuities and are taxable under sec_72 sec_402 sec_72 generally requires that any amount_received_as_an_annuity be included in gross_income under sec_72 gross_income does not include that part of any amount_received_as_an_annuity which bears the same ratio to such amount as the investment in the annuity_contract bears to the expected_return see also sec_72 petitioner contends that the amount she received in as a disability annuity was a return of her investment in the railroad retirement program and therefore not includable in income sec_72 generally does not apply to any amount received as an accident or health benefit sec_1_72-15 income_tax regs amounts received as a result of a disability are accident or health benefits within the meaning of sec_1_72-15 income_tax regs if an employer plan to which sec_72 applies specifically provides for accident or health benefits that are attributable to employee contributions then such portion of that benefit is excludable from gross_income under sec_104 sec_1_72-15 income_tax regs on the other hand if a plan does not expressly provide for accident or health benefits attributable to employee contributions and what portion of the employee contributions is to be used for such purpose then it will be presumed that no employee contributions are used to provide such benefits sec_1_72-15 income_tax regs any amounts received as accident or health benefits and not attributable to contributions of the employee are includable in gross_income except to the extent excludable under sec_105 or c sec_1_72-15 income_tax regs as previously noted we have concluded that sec_105 does not apply in this case although sec_72 applies to tier railroad retirement benefits there is no indication that petitioner contributed to a plan that expressly provided for accident or health benefits attributable to employee contributions she did not provide any evidence or documentation of the existence terms or participation in such a plan nor is there any indication in the railroad retirement act of that a portion of the employees’ contributions was attributable to an accident_or_health_plan without evidence that the plan’s terms expressly provide for accident and health benefits attributable to employee sec_7491 does not shift the burden_of_proof to respondent because petitioner has provided no credible_evidence regarding the terms of her retirement_plan sec_7491 contributions we must presume that no employee contributions were used to provide petitioner’s disability annuity payments sec_1_72-15 income_tax regs furthermore we conclude that with years_of_service petitioner was not eligible for retirement until she turned on date and that the railroad retirement benefits she received in were on account of a disability and are includable in gross_income in sum petitioner’s disability annuity payments are not subject_to the return_of_capital provisions of sec_72 or sec_72 and are fully taxable see sec_61 a respondent’s determination on this issue is sustained interest payments sec_61 provides that interest payments are to be included in gross_income petitioners stipulated that they received dollar_figure in interest from the internal_revenue_service and dollar_figure in interest from provident bank petitioners failed to address in their petition the reason they did not include either interest payment in their income we find therefore that petitioners have conceded the issue of inclusion into income of both interest payments respondent’s determination on this issue is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent we note at the conclusion of the trial on date petitioners were directed to file a memorandum in response to respondent’s pretrial memorandum by date no such memorandum by petitioners was filed and the record was ordered closed on date
